Citation Nr: 1227426	
Decision Date: 08/08/12    Archive Date: 08/14/12

DOCKET NO. 07-16 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for sleep apnea.

REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

S. Finn, Counsel

INTRODUCTION

The Veteran served on active duty from February 1968 to January 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The file was transferred to the RO in Portland, Oregon, which is currently VA's Agency of Original Jurisdiction (AOJ).

This case was previously before the Board in April 2010 and August 2011 and was remanded for development. 

In May 2009, the Veteran filed a notice of disagreement with the March 2009 rating decision for denying service connection for peripheral neuropathy (PN) of the bilateral upper and lower extremities and diabetic retinopathy. He also filed a disagreement with the assigned 20 percent rating for diabetes mellitus. In an October 2009 rating decision, the RO granted service connection for bilateral upper and lower PN and issued a statement of the case (SOC) for an increased rating in excess of 20 percent for diabetic retinopathy. However, the substantive appeal was not received within one year of the March 2009 rating decision addressing the claims, or within 60 days from the date of the SOC. Thus, the Board does not have jurisdiction of those issues. 38 C.F.R. §§ 20.200, 20.302 (2011).

The record indicates that pursuant to his request, the Veteran was scheduled to appear at a hearing in February 2010, but he failed to report for the hearing. Consequently, his hearing request is deemed withdrawn. See 38 C.F.R. § 20.704(d) (2011).

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

1. There is no probative or credible evidence of sleep apnea during service or for many years thereafter and no medical evidence of a nexus between the current sleep apnea and the Veteran's period of active military service.

2. The Veteran's and his wife's lay assertions regarding continuity of symptomatology for sleep apnea are not credible.

3. The Veteran's sleep apnea has been attributed by competent medical opinion to obesity, which is not a disease or injury that may be considered a disability for VA compensation purposes.


CONCLUSION OF LAW

Sleep apnea was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1154 (b), 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3,304(d) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board will discuss the relevant law which it is required to apply. This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).
Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. See 38 C.F.R. § 3.159(b)(1).

Issued prior to the initial adjudication of the claim, a November 2004 letter explained the evidence necessary to substantiate the claim for service connection for sleep apnea. A March 2006 letter also explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-491 (2006). The latter was provided to the Veteran after the initial adjudication of his claim with subsequent readjudication in an April 2009 supplemental statement of the case. An additional VCAA letter was sent in April 2010. Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA has a duty to assist the Veteran in obtaining evidence necessary to substantiate the claim. The claims file contains service treatment records (STRs), VA treatment records, private treatment records, and an August 2010 VA examination with April 2011 and August 2011 addenda. The examination was thorough in nature and adequate for the purposes of deciding this claim. 

The reports reflect that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate physical examination, and rendered an appropriate diagnosis and opinion consistent with the evidence of record. 

The VA examination with addenda substantially complied with the Board's prior remand and the record is sufficient for rating purposes. See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) ((remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with)). Of significance is that neither the Veteran nor his representative has raised questions about the adequacy of the examination. 

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the particular claim on appeal. He has been given ample opportunity to present evidence and argument in support of his claim. All relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review. General due process considerations have been complied with by VA. See 38 C.F.R. § 3.103 (2011).

The Merits of the Appeal

The Veteran asserts that his sleep apnea is related to service.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Demonstration of continuity of symptomatology is an alternative method of establishing the second and third Shedden/Caluza element under 38 C.F.R. § 3.303(b). Barr v. Nicholson, 21 Vet. App. 303 (2007); Savage v. Brown, 10 Vet. App. 488, 495-97 (1997); Clyburn v. West, 12 Vet. App. 296, 302 (1999).

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Savage, 10 Vet. App. at 495-96; Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intervening causes. 38 C.F.R. § 3.303(b) (2011). However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b) (2011).

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

      (2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997). Lay evidence, however, has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a) (1).



After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

The Veteran is the recipient of the Combat Infantryman's Badge and is therefore a veteran of combat. Under 38 U.S.C.A. § 1154(b, in the case of any veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation. Every reasonable doubt shall be resolved in favor of the Veteran. 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2010).

However, 38 U.S.C.A. § 1154(b) can be used only to provide a factual basis upon which a determination could be made that a particular incident occurred, not to link the claimed disorder etiologically to the current disorder. See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996). Section 1154(b) does not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service. A veteran must still generally establish his claim by competent medical evidence tending to show a current disability and a nexus between that disability and those service events. Gregory v. Brown, 8 Vet. App. 563 (1996).

However, as is critical here, the Veteran's testimony alone cannot establish the occurrence of a non- combat event.  See Dizoglio v. Brown, 9 Vet. App. 163 (1996).  The Veteran's assertion of having sleep apnea while in service is not related to a combat event. Moreover, while the Veteran alleged in his substantive appeal received in May 2007 that he had sleep apnea "while serving in the Army," his service treatment records reflect no complaints, reports, diagnosis of or treatment for sleep apnea. The February 1968 induction and the November 1969 separation examinations show no sleeping abnormality. Most significantly as it bears upon his allegation in his substantive appeal, in the corresponding Report of Medical Histories, the Veteran denied frequent trouble sleeping - including his separation examination. The Veteran is plainly not credible in his assertion of having sleep apnea while serving on active duty. 

A November 2002 private treatment report reflects that the Veteran was examined for restless sleep. He had a nocturnal O2 saturation study done in July 2002 that showed evidence of multiple episodes of Saw-Toothing with O2 desaturation. While the Veteran reported that he had been snoring since the 1970s, it was noted that the Veteran had gained 25 pounds of weight over the course of the previous 5 years and he then weighed 287 pounds - he was advised to lose weight. His wife reported apneas (awakens two to three times at night). The Veteran was obese upon physical examination. The assessment, in part, was to rule out disordered breathing.

A December 2002 polysonigram report noted severe obstructive sleep apnea with associated upper airway resistance syndrome.

A January 2003 sleep study showed that the Veteran had sleep-disordered breathing. He was advised, in part, on weight loss.

An October 2004 VA treatment record - generated shortly after submission of his claim - noted that the Veteran had apnic episodes when he returned from Viet Nam per a report from his wife. He would wake-up tired over the years. However, he did not have testing until a year prior to the treatment and was diagnosed with sleep apnea.

VA treatment records dated from January 2006 to February 2008 reflect treatment for sleep apnea.

The Veteran underwent a VA examination in August 2010. The examiner diagnosed sleep apnea, but no opinion as to its etiology was issued. It was noted, however, that the wife stated that the veteran had apnea within 6 months of returning from Viet Nam.

In April 2011, the VA examiner issued an addendum to the August 2010 examination report, in which the examiner opined "there is no evidence that the Veteran has sleep apnea that is a result of military service." 

An August 2011 addendum to the August 2010 VA examination reflects that the sleep apnea was not caused or the result of respiratory problems during active duty. The VA examiner noted that the separation examination showed no frequent trouble sleeping or nightmares. There was no evidence in the medical records that the sleep apnea occurred during military service. The polysonigram study and diagnosis of the sleep apnea came 32 years after separation of activity duty. There was no medical basis for the assertion based on his review of the medical and non-medical records. He stated that the etiology of sleep apnea was multifactorial. The sleep apnea may be related to specific anatomy, with obstructive elements at multiple sites and it may be compounded by other respiratory diseases and medication. It was commonly associated with obesity and the Veteran was obese at 70 inches tall weighing 270 pounds. Therefore, obesity was likely a big factor.

The August 2010 VA examination (with the April 2011 and August 2011 addenda) is highly probative. It indicates that the Veteran's sleep apnea is not related to his military experience, but is instead related to his diagnosed obesity which is not a disorder for which service connection may be granted. The VA examination report reflects that VA health care provider thoroughly reviewed the record and was aware of the Veteran's treatment history as well as his contentions. Further, his opinions were explained and supported. The Court has held that a medical opinion must contain not only clear conclusions with supporting data, but a reasoned medical explanation connecting the two. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).   There is no medical evidence or opinion that links his current sleep disorder to the Veteran's period of active service. Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000). 

Post-service evidence does not reflect diagnosis of sleep apnea until many years after discharge. VA treatment records reflect a diagnosis of sleep apnea 32 years after discharge from service in December 2002. Therefore, the clinical evidence does not reflect continuity of symptomatology. The Board, however, must also consider the lay evidence of record in determining whether there is continuity of symptoms.

With regard to lay evidence, the Veteran and his wife are competent to report purported symptoms of a sleep disorder. See 38 C.F.R. § 3.159(a) (2). A Veteran in certain instances can be competent to testify to the fact that symptoms he experienced in service are the same as caused by a currently diagnosed disorder. Davidson, 581 F.3d at 1316. However, this is not one of those instances. Neither he nor his wife, without evidence showing that either has medical training or expertise, is competent to render an opinion as to the medical etiology of obstructive sleep apnea, a disorder requiring medical testing. See 38 C.F.R. § 3.159(a) (1)-(2); Jandreau, 492 F.3d at 1377. This case also does not meet any of the three exceptions enumerated under Jandreau. Their lay assertions of continuity of symptoms for sleep apnea are also not credible, given inconsistencies with other evidence of record.

The Veteran has alleged a continuity of symptomatology since his period of service in Vietnam. The Veteran's wife provided a 2005 statement that he had problems sleeping after returning from Vietnam. She stated that the Veteran would hold his breath while he slept and when she inquired as to why he did this, he stated "I'm not holding my breath, this is the way I learned to sleep in Vietnam, that way the Viet Cong didn't know where I was." The Veteran's wife further reported that his symptoms were worse as the years went by and the Veteran would fall asleep sitting up and hold his breath while he slept. The Veteran's and his spouse's statements are competent to the extent what may be perceived by laypersons.

However, these statements are not credible. The Veteran's spouse is alleging that the Veteran told her that he was purposefully holding his breath while sleeping which is an inherently incredible allegation given that by definition, the Veteran would have had to have been asleep at the time this was supposedly occurring. Moreover, even assuming that the Veteran had sleep difficulties of some nature, and reiterating that the Board affords the Veteran no credibility with regard to his assertion that he had sleep apnea "while" on active service, the lay statements directly contradict the medical evidence of record, which reflects no evidence of sleep apnea until 2002. See Gardin v. Shinseki, 613 F.3d 1374, 1379 (Fed. Cir. 2010). Further, the August 2010 VA examiner found that the etiology of sleep apnea was multi-factorial and the Veteran's obesity was a large factor. It is significant that there is no mention of sleeping problems during service. 

Therefore, greater probative value is placed on the medical reports during service, which were generated with a view towards ascertaining the Veteran's then-state of physical fitness, as they are akin to statements of diagnosis and treatment and are of increased probative value in the law. Rucker v. Brown, 10 Vet. App. 67, 73 (1997).

His personal interest to receive monetary benefits also becomes a factor once the evidence of record is inconsistent with his lay assertions. Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991). The Veteran waited over 30 years to file a VA compensation claim for service connection for sleep apnea, despite his lay assertion that he was experiencing sleep apnea and/or sleeping difficulty during and after service, and despite his clear awareness of the availability of VA compensation benefits in the 1970s. The Veteran's lay assertions are less credible in light of these matters of record. Overall, in-service and post-service medical and lay evidence of record does not demonstrate continuity of in-service symptomatology for sleep apnea. 38 C.F.R. § 3.303(b).

To the extent the Veteran's current symptoms were attributed to obesity, such evidence does not support service connection because obesity is not a disability for VA disability compensation purposes. See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). See also 38 C.F.R. Part 4 (VA Schedule for Rating Disabilities) (does not contemplate a separate disability rating for obesity). 

Accordingly, the preponderance of the evidence is against service connection for sleep apnea, so there is no reasonable doubt to resolve in the Veteran's favor. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

ORDER

Service connection for sleep apnea is denied.


____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


